This is an action instituted by the Attorney General of Indiana, under Rules 3-22 to 3-25 of the 1943 Revision of the Rules of the Supreme Court of Indiana, to disbar an attorney.
The information was filed December 20, 1944, and notice was served on defendant on December 22, 1944, both by reading and by leaving a copy of the summons.
Under Rule 3-25 10 days are given the defendant to file an answer, but up to this time the defendant has not seen fit to file such answer or to cause an appearance to be made for him.
The information charges that the defendant violated his oath as an attorney and sets forth that the defendant was charged with embezzlement of funds coming into his hands as an attorney. It also charges that defendant pleaded guilty to the charge and that he was fined and sentenced to the Indiana State Farm.
The failure of the defendant to appear by attorney or in 1.  any way to controvert the charge alleged in the information authorizes this Court to accept the facts alleged as being true.
After being duly advised in the premises, this Court does now find that the allegations contained in the information are true and that the defendant has been adjudged guilty of 2.  embezzlement by the Circuit Court of Vanderburgh County, Indiana, of funds coming into his hands as an attorney.
We further find that said funds were collected for and on behalf of a client and were wrongfully withheld by the defendant, in violation of his oath as an attorney.
It is therefore ordered, considered and adjudged that the defendant Owen D. Thomas be, and he is hereby, disbarred from practicing law in this Court and in all other courts of the State of Indiana. It is further *Page 186 
ordered, considered and adjudged that his name be stricken from the roll of attorneys.
Note. — Reported in 59 N.E.2d 563.